Citation Nr: 1735630	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  14-15 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for residuals of a  cold weather injury of the right foot for accrued benefits purposes.

2.  Entitlement to an initial disability rating in excess of 30 percent for residuals of cold weather injury of the left foot for accrued benefits purposes.

3.  Entitlement to an initial disability rating in excess of 20 percent prior to October 25, 2010 for residuals of cold weather injury of the right hand for accrued benefits purposes.

4.  Entitlement to an initial disability rating in excess of 30 percent from October 25, 2010 for residuals of cold weather injury of the left hand for accrued benefits purposes.

5.  Entitlement to an initial disability rating in excess of 30 percent from October 25, 2010 for residuals of the cold weather injury of the right hand for accrued benefits purposes.

6.  Entitlement to an initial disability rating in excess of 10 percent for residuals of cold injury, peripheral neuropathy of the right lower extremity for accrued benefits purposes.

7.  Entitlement to an initial disability rating in excess of 10 percent for residuals of cold injury, peripheral neuropathy of the left lower extremity for accrued benefits purposes.

8.  Entitlement to accrued benefits, to include special monthly compensation for accrued benefits purposes.

9.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) for accrued benefits purposes.

10.  Entitlement to a separate rating for Raynaud's phenomenon for accrued benefits purposes.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to November 1962.  He died in December 2012.  The Appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2011, December 2011, and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues were remanded in December 2016 for further development.

A TDIU claim can be inferred from the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a TDIU as a result of that disability is warranted).  Lastly, in order to better reflect the claims asserted by the Appellant, the Board has incorporated the issue of entitlement to a separate rating for Raynaud's phenomenon.  The changes are reflected on the title pages of this decision.

This appeal was processed using the Virtual VBMS paperless claims processing system.

The Board has considered the Appellant's claims and decided entitlement based on the evidence or record.  The Appellant has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).



FINDINGS OF FACT

1.  For the entire appeal period, each of the Veteran's feet is assigned the maximum 30 percent rating available under the schedular criteria for cold injury residuals and the Veteran is not entitled to extraschedular ratings for his cold injury symptoms of the feet.

2.  Prior to October 25, 2010, the residuals of cold injuries to each of the Veteran's hands include symptoms of arthralgia and pain.

3.  From October 25, 2010, each of the Veteran's hands were assigned the maximum 30 percent rating available under the schedular criteria for cold injury residuals and the Veteran is not entitled to extraschedular ratings for his cold injury symptoms of the hands.

4.  The competent and probative evidence weighs against finding moderate incomplete paralysis of the right and left lower extremities.

5.  From August 3, 2006 (date of the claim) to December 4, 2012 (date of death), the Veteran was unable to secure or follow substantially gainful occupation by reason of his service-connected disabilities.

6.  In order to provide the Appellant with the greatest rating possible, the Veteran's Raynaud's disability has been separated into separate ratings for distinct disabilities within the rating code.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for cold injury residuals of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2016).

2.  The criteria for an initial rating in excess of 30 percent for cold injury residuals of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2016).

3.  Prior to October 25, 2010, the criteria for an initial rating in excess of 20 percent for cold injury residuals of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2016).

4.  Prior to October 25, 2010, the criteria for an initial rating in excess of 20 percent for cold injury residuals of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2016).

5.  From October 25, 2010, the criteria for an initial rating in excess of 30 percent for cold injury residuals of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2016).

6.  From October 25, 2010, the criteria for an initial rating in excess of 30 percent for cold injury residuals of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2016).

7.  The criteria for entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, DC 8521 (2016).

8.  The criteria for entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, DC 8521 (2016).

9.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).

10.  The criteria for assigning an initial separate 40 percent disability rating for Raynaud's phenomenon have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 4.14; DC 7117 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Higher Initial Ratings-In General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

II.  Bilateral Cold Weather Injuries of the Feet and Hands

The Veteran is in receipt of a 30 percent disability rating for residuals of a cold weather injury of the right and left foot.  The Veteran is also in receipt of a 20 percent disability rating for each service-connected left and right hand prior October 25, 2010 and 30 percent rating for each hand from October 25, 2010.  See 38 C.F.R. § 4.104, Diagnostic Code 7122.

Under Diagnostic Code 7122, a maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104.

Note (1) to Diagnostic Code 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  Note (2) provides that each affected part is to be evaluated separately.  Id.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2016).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the U.S. Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2016).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Pertinent post-service private treatment records reflect that in May 2000, the Veteran was treated for contact dermatitis of the thigh area.  In May 2002, he was diagnosed with erythema nodosum related to pulmonary sarcoidosis.  The erythema nodosum affected his arms, elbows, abdomen, legs, and lower back.  He was treated with steroids and continued to suffer from the condition intermittently.  He had a history of deep venous thrombosis which he treated with an anti-coagulant.  In November 2003, he had a basal cell carcinoma, nodular type, removed from his left cheek.  In June 2004, he was treated for cellulitis of the right thumb.  In August 2005, it was noted that he had been diagnosed with diabetes and osteoporosis secondary chronic steroid use.

An October 2005 VA examination reflects complaints of chronic foot sensitivity and pain.  He had intermittent hyperhidrosis and stiff joints (mild arthritis), moderate arterial insufficiency, and peripheral neuropathy disease.  He worked in maintenance and television repair and was retired due to multiple medical problems.  He had 3+ pretibial edema in the lower extremities.  Examination of the bilateral hands showed bilateral first MCP joint thickening with the right being more involved than the left.  Extension was to 0 degrees with palmar flexion to 20 degrees.  He reported pain.  There were no other bony abnormalities noted to palpation over the PIP and DIP joints.  MCP joints range of motion was from 10 degrees or dorsiflexion to 80 degrees of plamar flexion.  No pain was noted during range of motion.  PIP joints showed range of motion from 0 degrees to 80 degrees of palmar flexion.  DIP joint range of motion was from 0 degrees to 25 degrees of palmar flexion.  Examination of the bilateral feet showed no hot, red, or swollen joints.  The right hallux valus deformity was to 20 degrees and there was thickening of the first MTP joint.  Dorsiflexion of the right first MTP joint was to 20 degrees with plantar flexion to 0 degrees.  The left first MTP joint did not show any hallux valgus deformity, but there was bony thickening.  Dorsiflexion of the left first MTP joint was to 20 degrees and plantar flexion was to 0 degrees.  He noted pain during range of motion testing in the bilateral first MTP joints.  There was no other thickening or range of motion difficulties in any of the other toes.  No hammertoes were noted.  Upon neurologic examination, his grip strength was 5/5 bilaterally.  Wrist strength was 5/5.  Plantar flexion and dorsiflexion of the bilateral feet as well as toe movement was 5/5.  Plantar flexion and dorsiflexion of the bilateral feet as well as toe movement was 5/5.  Deep tendon reflexes were 2+ bilaterally in the upper and lower extremities except for being 1+ at the bilateral ankles.  Babinski's were downgoing bilaterally.  Sensation to light touch was intact in the hands but decreased in the bilateral feet.  Vibratory sensation was absent in the bilateral first MTP joints.  He was in a wheelchair and unstable for walking purposes.  Romberg testing and heel-to-toe ambulation were not done due to his instability.  No tremor was noted in the extremities.  He was diagnosed with chronic symptoms of bilateral foot sensitivity, pain and moderately severe peripheral neuropathy.

A September 2007 private treatment record from Pacific Vascular reflects mild to moderate arterial insufficiency in both lower extremities at rest, level unknown.

On August 2007 VA examination, he reported that his in-service cold exposure affected his hands and feet.  He reported that he was treated for hypothermia twice while in service.  His hands and feet were now sensitive to cold and would become painful on exposure.  He had a history of Reynaud's symptoms of the feet.  He believed that his previous skin cancers with scars, skin thinning, and joint pain with stiffness, were related to in-service cold exposure.  He had recurrent fungal infections, changes in skin color, edema of the affected areas, and sleep disturbance due to pain.  He had abnormal skin sensation, breakdown of the frostbite scars, disturbances of nail growth, and a feeling of being cold in hot weather.  He had skin cancer on his hands removed twice, in 2005 and in 2006.  He had recently had skin cancer removed from his face.  He had previously had a "lesion" removed from his left Achilles tendon.  Physical examination showed dark discoloration of the hands and feet, but did not show the presence of scars.  The extremities showed atrophic skin changes with absence of hair, but there was no evidence of persistent coldness, ischemic limb pain at rest, gangrene, deep ischemic ulcer, or atrophic skin changes.  Examination of the peripheral nerves and musculoskeletal examination were normal.  X-ray examination of the hands and feet showed degenerative changes.  The diagnosis was sequela of pain due to frostbite and bilateral upper and lower extremities.  The residual sequelae included Raynaud-like vascular problems not seen on examination, atrophic skin changes, chronic fungal infections, hair loss, cancer at the frostbite scar, and osteoarthritis-like involvement of the fingers and toes.

Upon physical examination of the extremities, there were no atrophic skin changes, but dark discoloration of the hands and feet.  There were no findings of ischemic limb pain at rest, coldness, gangrene, and deep ishemic ulcers.  There was no abnormal weight bearing.  Posture was abnormal with mild kyphosis.  Gait was abnormal with mild limb on the left side.  Range of motion for the left ankle was as follows:  dorsiflexion of 20 degrees and plantar flexion of 45 degrees.  There was no indication of malunion to the os calcis or astragalus.  With regard to hands and fingers, he could tie his shoelaces, pick up a piece of paper and tear it, and unbutton his shirt without difficulty.  Upon physical examination, the fingertips could approximate the proximal transverse crease of the palm.  His hand strength was within normal limits.  Range of motion of the thumbs was as follows: radial abduction of 70 degrees; palmar abduction of 70 degrees; MP flexion of 60 degrees and IP flexion of 60 degrees.  Opposition of thumbs was within normal limits.  The range of motion of the index fingers, long fingers, ring fingers, little fingers were as follows: PIP-flexion of 90 degrees; MP-flexion of 90 degrees; and DIP-flexion of 70 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  With regard to the feet, upon examination there was poor circulation.  There was disturbed circulation in the right foot, but no painful motion, edema, weakness, atrophy of musculature or tenderness.  Motor and sensory examination was within normal limits to include gait, balance, cranial and peripheral neuropathy.  X-rays showed degenerative changes bilaterally with the 1st MCP joint and vascular calcifications; and degenerative changes with the 1st MTP and MT sesamoid joints and chronic soft tissue calcifications.  He was diagnosed with bilateral frostbite of the upper and lower extremities and Raynaud's phenomenon.

An October 2010 VA examination reflects complaints of chronic pain and sensitivity of his feet since service.  He had a chronic deformity of his great toenails.  He had a history of skin cancer of the dorsum of the left hand in 2005 and in 2006, and at the left temple, treated surgically.  The type of skin cancer was unknown.  He had intermittent hyperhidrosis of the hands.  The examiner noted that the Veteran carried a diagnosis of mild to moderate arterial insufficiency.  The Veteran and his spouse denied any specific arthritis of the bilateral wrists, elbows, knees, ankles, or hips.  He had had pain in the left hip following hip fracture and surgical correction.  Physical examination showed decreased hair pattern over the dorsum of the feet, with onychomycosis of the toenails.  There was "moderate to severe" coldness of the feet to the touch, severe rubor over both the feet, and ankles.  There was a surgical scar at the left temple and over the dorsum of the left hand.  Neurological examination showed decreased sensation to light touch over the bilateral feet in a stocking distribution, but was normal in the upper extremities.  After physically examining the Veteran, the examiner determined that his report of chronic bilateral foot pain following the cold exposure, and predating his diagnosis of diabetes mellitus, made it likely that he suffered from peripheral neuropathy related to the in-service cold exposure.  The examiner explained that the Veteran's symptoms pre-dated his other risk factors for peripheral neuropathy, diabetes mellitus, renal insufficiency, methotrexate therapy, and sarcoid-like disease, and that it was therefore as likely as not that his foot pain and peripheral neuropathy were cold-related residuals.  Following physical examination of the Veteran, the examiner determined that the residuals of his cold injury exposure included cold sensitivity of the bilateral hands and feet, onychomycoses of the bilateral first toenails, dermatophytosis, osteoarthritis of the hands and first metatarsophalangeal joints, skin cancer of the left hand and left temple with residuals scar, hyperhidrosis of the feet, and Raynaud's phenomena of the feet.  The examiner stated that the arthritis of the ankles shown on X-ray examination would not likely be related to cold exposure because the larger joints of the body would not be affected by the Veteran's described extent of cold exposure, but instead the joints affected would only be the distal joints such as the fingers and toes.  There was no other joint pathology reported that would be considered to be secondary to cold exposure.  Finally, the Veteran's large vessel vascular disease was not likely related to the cold injury, though the decreased capillary refill of fingers and toes was likely related to a cold injury.  The examiner noted that he had experience examining more than 600 former prisoners of war for cold-related injuries.

A November 2011 and February 2012 treatment records reflects that he fell while getting out of bed to use the bathroom.  He was dependent on his wheelchair for mobility.  He returned to hospice for end stage renal disease.  The wife was unable to care for him at home due to extensive need for assistance with activities of daily living.

The Veteran has submitted statements contending that he suffers from joint pain at the knees, arms, hips, and elbows, he denied experiencing those symptoms on both the September 2007 and on the October 2010 VA examinations.  The Veteran's conflicting and inconsistent reports of symptoms lessens the probative weight of his contentions in that case.

Review of private treatment records from Virginia Mason, Yakima Heart Center, Providence, Yakima Valley Memorial Hospital, Family Medicine of Yakina, and Dr. Kaplan showed reported weakness in upper extremity.

VA treatment records reflect that he was being treated for numerous non-service connected disabilities, as well as his service connected disabilities prior to his death.  He was noted as having darkened skin on the back of his hands June 2011 and he that he bruised easily.  

He was assigned the maximum schedular criteria of 30 percent for his bilateral feet cold injuries effective August 3, 2006 (date of claim) based on cold sensitivity, color changes, hyperhidrosis, nail abnormalities, x-ray abnormality, and pain.  This is the maximum schedular evaluation allowable be law for cold residual injuries.  Therefore, a higher rating is not warranted.

The RO also assigned a separate 30 percent rating for his cold weather residuals of the right and left hand effective October 25, 2010 (last VA examination) based on arthralgia, cold sensitivity, color changes, and osteoarthritis (x-ray abnormality).  This is the maximum schedular evaluation allowable be law for cold residual injuries.  Therefore, a higher rating is not warranted.

At issue is whether a rating in excess of 20 percent is warranted for his cold weather residuals of the right and left hand prior to October 25, 2010.  Prior to October 25, 2010, the evidence of record reflects residuals of cold injuries to each of the Veteran's hands results in such symptoms as arthralgia or other pain.  Specifically, an October 2005 VA examination reflects that sensation to light touch was intact in the hands and that vibratory sensation was absent in the bilateral first MTP joints.  An August 2007 VA examination reflects osteoarthritis-like involvement of the fingers.  A maximum schedular rating of 30 percent is not warranted prior to October 25, 2010 because the available medical evidence of record reflects that his sensation was intact for his hands.  Further, he could tie his shoelaces, pick up a piece of paper and tear it, and unbutton his shirt without difficulty.  His hand strength was within normal limits.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  (See November 2007 VA examination).

However, a separate rating of 40 percent is warranted for Raynaud's phenomena since the October 2010 VA examiner attributed it to his service cold injury and the RO did not account for "decreased capillary refill" causing color change precipated by exposure to cold  in its assigned ratings for his cold injuries.  (See October 2010 VA examination attributing decreased capillary refill to his cold injuries).  Diagnostic Code 7117, for Raynaud's syndrome, provides a 10 percent rating is warranted for characteristic attacks occurring one to three times a week, 20 percent rating for characteristic attacks occurring four to six times a week, and 40 percent for characteristic attacks occurring at least daily.  A 60 percent rating is warranted for two or more digital ulcers and history of characteristic attacks.  A 100 percent rating is assigned with two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks.  A Note following DC 7117 indicates that characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesia and precipitated by exposure to cold or by emotional upsets, and that the ratings are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  Based on DC 7117, the Veteran's Raynaud's syndrome warrants a 40 percent rating for the period on appeal.  A higher 60 percent rating is not warranted as the examinations and treatment records have not included documentation of ulcers.

There are no amputations or any other separate complications to evaluate under any other diagnostic code that are not already used to support the 30 percent evaluation and the already assigned separate ratings of peripheral neuropathy, and scars of the left hand, left temple and residual of cold injuries.  (See December 2011 rating decision).

Further, there is no evidence of a current diagnosis of a disability of the knees, arms, hips, or elbows that would be related to a cold injury.  (See October 2010 VA examination).  With regard to the Veteran's claim that his poor circulation was related to the in-service cold injury, the Board finds that those symptoms are already accounted for in his current rating for Raynaud's phenomenon.  Significantly, arthralgia, cold sensitivity, numbness, and pain are factors that were considered by the RO when granting the assigned ratings for his bilateral hand and feet disabilities for residuals of cold injuries and peripheral neuropathy.  Therefore, to separately compensate the Veteran for those symptoms would constitute pyramiding, which is prohibited by VA regulations.  38 C.F.R. § 4.14.  Such is also the case for the Veteran's other diagnosed skin conditions, included fungal toenails, onychomosis, dermatophytosis, and hyperhidrosis, as well as the diagnosed arthritis of the hands and feet.

Therefore, an initial disability rating in excess of 30 percent for residuals, cold weather injury, right and foot is denied.  An initial disability rating in excess of 20 percent prior to October 25, 2010 for residuals, cold weather injury, right and left hand is denied.  An initial disability rating in excess of 30 percent from October 25, 2010 for residuals, cold weather injury, left and right hand is denied.  However, separate 40 percent disability rating for Raynaud's phenomenon is granted.

III. Peripheral Neuropathy of the Lower Extremities

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  For paralysis of the external popliteal nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis evidenced by foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges of toes lost; abduction of foot lost, abduction weakened; and anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521. 

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.

Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c.

The Court recently held in Miller v. Shulkin that, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  28 Vet. App. 376, 380 (2017).

The Veteran has been assigned a 10 percent rating for each lower extremity under Diagnostic Code 8521.  After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating in excess of 10 percent for peripheral neuropathy of the lower extremities is not warranted. 

The competent and probative evidence weighs against finding that his peripheral neuropathy results in moderate incomplete paralysis of either foot.  An October 2005 VA examination reflects intact sensation to light touch but decreased in the bilateral feet.  A November 2007 VA examination reflects motor and sensory examination was within normal limits to include gait, balance, cranial and peripheral neuropathy.  In October 2010, a VA examiner noted chronic symptoms of bilateral foot sensitivity and pain.  He was diagnosed with moderately severe peripheral neuropathy of the bilateral feet (however, no evidence of incomplete paralysis).  There was decreased sensation, but strength was normal.  His feet were cold to the touch and capillary refill was mildly decreased. 

The Board finds that the evidence does not demonstrate moderate incomplete paralysis in either foot.  The Board acknowledges the functional impact of the disability, but finds that the overall evidence weighs against a finding of moderate, incomplete paralysis.  In this regard, the competent evidence shows normal strength of the lower extremity joints and normal deep tendon reflexes of the lower extremity muscles.  Indeed, the involvement is wholly sensory, which suggests that the rating should be for mild incomplete paralysis.  Accordingly, to the extent that the appellant asserts that his peripheral neuropathy of the right and left lower extremities must be rated as higher than "moderate" under DC 8520 because his impairment is more than wholly sensory, this argument must fail.  Miller, 28 Vet. App. at 380.  Additionally, the RO granted a mild evaluation (10 percent rating) for decreased sensation diagnosed as peripheral neuropathy.  A moderate evaluation was not assigned because symptoms of arthraligia, pain, and cold sensitivity were used in the cold injury evaluation.  Accordingly, an initial rating in excess of 10 percent is not warranted for peripheral neuropathy of either lower extremity. 

The Board next considers whether a higher rating is available under a different diagnostic code. 

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016). 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2016). 

The evidence weighs against finding the existence of neuritis or neuralgia.  There is no other evidence in his treatment records to support finding neuritis or neuralgia.  Accordingly, the Board finds that neither neuritis nor neuralgia can serve as a basis for a higher rating.

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.97.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III. Extraschedular Consideration

The Board must consider whether the Veteran was entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected peripheral neuropathy and residual of cold injuries in each of his extremities.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321 (b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities." See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Appellant has not argued that the Veteran is entitled to extraschedular consideration for his service-connected residuals of cold injury and peripheral neuropathy in any of his extremities.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for any of these service-connected disabilities is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that the Veteran and Appellant consistently claimed that a higher rating should be assigned based on the rating code (not that the rating code did not account for all his symptomatology and the severity of it).  Regardless, the Board finds that the rating code accounts for all of the Veteran's symptomatology.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.

IV.  Special Monthly Compensation 

If a veteran has a single service-connected disability rated as 100 percent disabling, he is entitled to compensation benefits at the "housebound" rate if he: 

(1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or 

(2) is "permanently housebound" by reason of service-connected disability or disabilities. 

38 U.S.C.A. §§ 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2016).  The "permanently housebound" requirement is met when the veteran is substantially confined, as a direct result of service-connected disabilities, to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

A higher level of compensation is payable to eligible veterans who, by reason of service-connected disability, require the regular aid and attendance of another person.  See 38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (b) (2016).  The following criteria are accorded consideration in determining the need for aid and attendance: 

(1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; 

(2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; 

(3) the inability of the veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness; 

(4) the inability of the veteran to attend to the wants of nature; or 

(5) the presence of incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the veteran from hazards or dangers incident to his daily environment. 

See 38 C.F.R. § 3.352 (a) (2016). 

Under applicable regulations, "bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the veteran remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  Rather, the particular personal functions which the veteran is unable to perform are to be considered in connection with his condition as a whole.  It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance must be based on the actual requirement of personal assistance from others.  Id.

In the present case, there is no dispute that the Veteran was bound to a wheelchair during the final years leading to his death, or that he required regular aid and attendance.  The record clearly shows, for example, that he could not feed or bathe himself, needed help with all activities of daily living, and, ultimately, was bed bound prior to his death from renal failure.

However, as noted previously, the Veteran, in addition to his service-connected residuals of cold weather injury for lower and upper extremities and peripheral neuropathy for the lower extremities, the evidence also shows that he had other disabling, non-service-connected conditions prior to death, including congestive heart failure, coronary artery disease with hyperlipidemia, diabetes mellitus, sarcoidosis, endocarditis, sleep apnea, and deep vein thrombosis contributing to his death.  (December 2010 Death Certificate).  An August 2007 VA examination reflects that objective testing did not show loss of use of the extremities.  A November 2007 VA examination reflected that motor and sensory examination was within normal limits to include gait, balance, cranial and peripheral neuropathy.  An October 2010 VA examination reflects that neurological examination showed decreased sensation to light touch over the bilateral feet in a stocking distribution, but was normal in the upper extremities.

Based on a review of the relevant evidence in this case, the Board is unable to conclude that the Veteran's housebound status and/or his need for regular aid and attendance can properly be attributed to his service-connected residuals of cold weather injury for lower and upper extremities, Raynaud's syndrome, and peripheral neuropathy for the lower extremities.  Simply put, there is no sound evidentiary basis in the available record to support such a finding.  The weight of the evidence is against the Appellant's claim for SMC, for purposes of accrued benefits, and must be denied.

Here, the Appellant contends that the Veteran was entitled to accrued benefits for SMC.  She essentially asserts that he should have been assigned a 100 percent evaluation, despite him having secondary conditions because his secondary conditions were related to his cold injury in service.  There is no evidence in the record that supports this contention.  There is also no evidence of anatomical loss or loss of use due to service-connected disabilities nor the records sufficiently showed his need for regular aid and attendance was due to his service-connected disabilities.  Therefore, the claim for SMC must be denied.

III. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the entire increased rating period on appeal, the Veteran's service-connected disabilities have had, at least, a combined disability rating of 90 percent from August 3, 2006 and a 100 percent from October 25, 2010.  The bilateral upper and lower extremity cold injury residuals, each rated as 30 percent disabling, resulted from the same in-service injury (exposure to cold weather).  Based on the above, the service-connected disabilities have met the combined rating percentage criteria for TDIU under 38 C.F.R. § 4.16 (a) throughout the period on appeal.  See also 38 C.F.R. § 4.26 (2016) (bilateral factor).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether the Veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a) (2016).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16 (a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran was employed in maintenance and television repair and had to retire due to multiple medical problems particularly utilizing his hands and feet because of constant pain and sensitivity.  (See October 2005 and October 2010 VA examination).  The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities rendered him unable to secure (obtain) or follow (maintain) substantially gainful employment.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude the type of employment for which he is trained and for which he has experience.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R. § 4.16.  The Board emphasizes that the test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him essentially unemployable, regardless of occupation; therefore, the Board finds that TDIU is warranted under 38 C.F.R. § 4.16 (a).  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Having carefully considered the Veteran's contentions, his education and employment background, and all of the limitations imposed on him as a consequence of his service-connected disabilities, the Board finds that the criteria for entitlement to a TDIU have been met for the entire appellate period.  See 38 C.F.R. § 4.16.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for residuals, cold weather injury, right foot is denied.

Entitlement to an initial disability rating in excess of 30 percent for residuals, cold weather injury, left foot is denied.

Entitlement to an initial disability rating in excess of 20 percent prior to October 25, 2010 for residuals, cold weather injury, right hand is denied.

Entitlement to an initial disability rating in excess of 30 percent from October 25, 2010 for residuals, cold weather injury, left hand is denied.

Entitlement to an initial disability rating in excess of 30 percent from October 25, 2010 for residuals, cold weather injury, right hand is denied.

Entitlement to an initial disability rating in excess of 10 percent for residuals of cold injury, peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for residuals of cold injury, peripheral neuropathy of the left lower extremity is denied.

Entitlement to accrued benefits, to include special monthly compensation, is denied.

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.

Entitlement to a separate 40 percent disability rating for Raynaud's phenomenon is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


